        Case 3:19-cv-01824-HZ        Document 46   Filed 04/12/21   Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



BRENDA RUFFNER,
                                               No. 3:19-cv-01824-HZ
                      Plaintiff,
                                               OPINION & ORDER
       v.

QUALITY LOAN SERVICE CORP.
OF WASHINGTON; J.P. MORGAN
MORTGAGE ACQUISITION
CORP.; and DOES 1 through 5,

                      Defendants.

John A. Cochran
Pacific Property Law, LLC
4800 SW Meadows Rd., Ste. 300
Lake Oswego, OR 97035

       Attorney for Plaintiff

John M. Thomas
McCarthy Holthus, LLP
920 SW Third Ave., First Floor
Portland, OR 97204

       Attorney for Defendant




1 – OPINION & ORDER
         Case 3:19-cv-01824-HZ         Document 46       Filed 04/12/21     Page 2 of 12




HERNÁNDEZ, District Judge:

       Plaintiff Brenda Ruffner brings Fair Debt Collection Practices Act (FDCPA) claims and

common law claims of conversion and breach of the duty of good faith against Defendants

Quality Loan Service Corporation of Washington (QLS), J.P. Mortgage Acquisition Corporation

(JPM), and Does 1 through 5. Defendants QLS and JPM move for summary judgment on each of

Plaintiff’s claims. For the reasons explained below, the Court grants in part and denies in part

Defendants’ motion for summary judgment.

                                        BACKGROUND

       The facts are in large part undisputed. Plaintiff Brenda Ruffner and Brian Ruffner

purchased a home located in Clackamas County, Oregon, in 2005 and executed a promissory

note (Note) and Deed of Trust securing the Note. Hamilton Decl. Ex. 1, ECF 39-1; Hamilton

Decl. Ex 3. ECF 39-3. The Note is indorsed in blank. Hamilton Decl. Ex. 1.

       After several transfers of the Note and assignments of the Deed of Trust 1, Defendant JPM

received an assignment of the Deed of Trust on June 27, 2018. Hamilton Decl. Ex. 8 at 1, ECF

39-8. The assignment of the Deed of Trust to Defendant JPM was recorded in Clackamas County

on March 20, 2019. Id. JPM appointed Defendant QLS as the successor trustee and recorded the

appointment in Clackamas County on July 1, 2019. Hamilton Decl. Ex. 9 at 1, ECF 39-9. Two

weeks later, QLS recorded a Notice of Default and Election to Sell the property in Clackamas

County. Hamilton Decl. Ex. 10, ECF 39-10. Plaintiff then filed this action, alleging that

Defendant JPM, who had been unable or unwilling to demonstrate to Plaintiff that it was the

holder of the Note, had no legal right to enforce the Note and foreclose on her Deed of Trust.




1
 The prior history of transfers of the Note and Deed of Trust is described in the Court’s February
21, 2020 Opinion & Order and is not repeated here. Op. & Order 2–3, ECF 28.


2 – OPINION & ORDER
         Case 3:19-cv-01824-HZ         Document 46       Filed 04/12/21      Page 3 of 12




Compl. ¶¶ 88–89, ECF 1. She acknowledged in the Complaint, however, that “if Trustee Quality

Loan or J.P. Morgan would show J.P. Morgan, or another, holds the right to enforce her Note,”

she would surrender the property. Compl. ¶ 93.

       In January 2020, Defendant QLS sold the property and Defendant JPM purchased it at

the Trustee’s sale. Defendant QLS issued a Trustee’s Deed to Defendant JPM on January 13,

2020. Hamilton Decl. Ex. 12, ECF 39-12.

                                          STANDARDS

       Summary judgment is appropriate if there is no genuine dispute as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

moving party bears the initial responsibility of informing the court of the basis of its motion, and

identifying those portions of “‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(quoting former Fed. R. Civ. P. 56(c)).

       Once the moving party meets its initial burden of demonstrating the absence of a genuine

issue of material fact, the burden then shifts to the nonmoving party to present “specific facts”

showing a “genuine issue for trial.” Fed. Trade Comm’n v. Stefanchik, 559 F.3d 924, 927–28

(9th Cir. 2009) (internal quotation marks omitted). The nonmoving party must go beyond the

pleadings and designate facts showing an issue for trial. Bias v. Moynihan, 508 F.3d 1212, 1218

(9th Cir. 2007) (citing Celotex, 477 U.S. at 324).

       The substantive law governing a claim determines whether a fact is material. Suever v.

Connell, 579 F.3d 1047, 1056 (9th Cir. 2009). The court draws inferences from the facts in the

light most favorable to the nonmoving party. Earl v. Nielsen Media Rsch., Inc., 658 F.3d 1108,




3 – OPINION & ORDER
          Case 3:19-cv-01824-HZ         Document 46        Filed 04/12/21      Page 4 of 12




1112 (9th Cir. 2011). If the factual context makes the nonmoving party’s claim as to the

existence of a material issue of fact implausible, that party must come forward with more

persuasive evidence to support its claim than would otherwise be necessary. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                           DISCUSSION

       Defendants argue that no question of fact remains that JPM possessed the Note when it

initiated a non-judicial foreclosure on Plaintiff’s home. As a result, Defendants argue, they had

authority to foreclose on the Deed of Trust and are entitled to summary judgment on Plaintiff’s

state law claims. Defendants argue that they are also entitled to summary judgment on Plaintiff’s

FDCPA claims because they are premised on Plaintiff’s argument that Defendants lacked

authority to foreclose on the Deed of Trust.

I.     Legal Authority to Enforce the Note

       Plaintiff alleges, as a threshold question to her FDCPA claim, that Defendants did not

have legal authority to foreclose on the Deed of Trust because Defendant JPM has not proven

that it was in possession of the note at the time it initiated the non-judicial foreclosure. There is

no dispute that because that Note is indorsed in blank, making it a bearer instrument, the

possessor of the Note had legal authority to foreclose on the property when Plaintiff defaulted on

the loan. Defendant JPM argues that because it has possessed the Note since March 14, 2018, it

had the legal right to initiate a non-judicial foreclosure. 2 Defs. Mot. Summ. J. (Defs. Mot.) 6–7,

ECF 38.



2
  Plaintiff alleges that under the U.C.C., Defendant JPM was required to present the Note when
Plaintiff demanded evidence that it possessed the Note and, by failing to do so, Defendant JPM’s
presentment failed. Comp. ¶¶ 36–37. Defendants’ motion raises no argument to the contrary.
Because the question of whether the U.C.C. required Defendant JPM to present the Note before
it could foreclose on the Deed of Trust under the Oregon Trust Deed Act is not before the Court,


4 – OPINION & ORDER
         Case 3:19-cv-01824-HZ          Document 46       Filed 04/12/21      Page 5 of 12




       Plaintiff argues that Defendants are not entitled to summary judgment because a question

of fact remains concerning whether JPM is in possession of the Note. Pl. Resp. 6–7, ECF 42.

Plaintiff argues that the evidence offered by JPM is insufficient to demonstrate that no question

of fact remains because JPM has not provided a copy of the original note or any other undisputed

evidence that it possesses the note Id. at 7. Plaintiff also argues that Defendant has failed to

establish that the note was properly transferred to JPM in a valid chain of indorsements. Id.

       As evidence that it has possessed the Note since March 14, 2018, Defendant JPM offers

an affidavit of a representative of Rushmore Management Services, LLC (Rushmore). Hamilton

Decl. ¶ 1, ECF 39. Rushmore is the servicing agent for Plaintiff’s loan and serves as JPM’s

attorney in fact. 3 Id. Ms. Hamilton attests that JPM maintains the records for Plaintiff’s loan in

the regular course of business and that she has reviewed those records. Id. Ms. Hamilton attests

that she attached “a true and correct copy of the Note” to her declaration and attests that JPM

“has been in possession of the Note since March 14, 2018, according to the business record

attached as Exhibit 2.” Id. ¶ 3. Ms. Hamilton’s declaration essentially attests that she has access

to a business record that purports to establish Defendant JPM’s possession of the note. Id. The

business record cited by Ms. Hamilton appears to be a screenshot of a web form or a spreadsheet,

and it contains no indication that it was generated by or stored by Defendant JPM. Id.; Hamilton

Decl. Ex. 2, ECF 39-2. The screenshot contains an entry in a field labeled “Comment” which

says, “Per email confirmation from the custodian, the custodian (WFB) is in possession of the




the Court makes no such finding. The question before the Court is whether Defendants have
established that no question of fact remains that they possessed the Note when Defendants
foreclosed on the Deed of Trust, and the Court’s Opinion relates to that question only.
3
  The document in which Defendant JPM appointed Rushmore as its attorney-in-fact is not in the
record. The scope of Rushmore’s authority to act on Defendant JPM’s behalf concerning
Plaintiff’s Note and Deed of Trust is unclear to the Court.


5 – OPINION & ORDER
         Case 3:19-cv-01824-HZ         Document 46        Filed 04/12/21     Page 6 of 12




original Note. Date of possession is 3/14/2018.” Id. The screenshot also contains no indicia of

the “original Note” to which it refers—Plaintiff’s name does not appear anywhere in the record.

Id. The entry appears to have been made by a user identified as “CLEDEZMA” on April 8, 2019.

Id.

       The evidence in the record is insufficient to demonstrate that JPM was in possession of

the Note when it initiated a non-judicial foreclosure on Plaintiff’s home. The sole evidence JPM

provides is a record that indicates that a “custodian” identified as “WFB” possesses an original

Note that is not identified as the Note executed by Plaintiff. The only other evidence Defendant

JPM offers is a declaration of its “attorney in fact” in which the declarant attests based on the

existence of the record, not on the declarant’s personal knowledge or observation, that JPM has

been in possession of the original Note executed by Plaintiff since 2018, even though the record

does not identify the Note to which it refers. At best, the Court can conclude that “WFB” is in

possession of an original Note. Although the record suggests that WFB is a custodian, nothing in

the record establishes that “WFB” is Defendant JPM’s custodian or that WFB holds the original

Note, executed by Plaintiff, on behalf of or as an agent for Defendant JPM. Viewing the

evidence in the light most favorable to Plaintiff, a question of fact remains concerning whether

Defendant JPM possessed the original Note executed by Plaintiff and thus had authority to non-

judicially foreclose on Plaintiff’s Deed of Trust.

       Defendants argue that the Court “acknowledged J.P. Morgan’s authority to foreclose” in

the Court’s Opinion & Order on Plaintiff’s Motion for a Preliminary Injunction. Defs. Mot. 8.

Although the Court found that Plaintiff had failed to meet her burden to show a likelihood of

success on the merits of her claims, that finding does not compel the conclusion that Defendants

are entitled to summary judgment based on the same evidence. Cf. Verco Decking, Inc. v.




6 – OPINION & ORDER
         Case 3:19-cv-01824-HZ           Document 46        Filed 04/12/21      Page 7 of 12




Consol. Sys., Inc., No. CV-11-2516-PHX-GMS, 2016 WL 3612072, at *3 (D. Ariz. Jan. 4, 2016)

(noting the differences in the legal standards applicable to motions for summary judgment and

motions for a preliminary injunction). On summary judgment, Defendants have the burden to

demonstrate that no question of fact remains concerning whether Defendant JPM possessed the

Note and whether Defendant QLS violated the FDCPA—a burden they did not have as the

opposing parties to Plaintiff’s motion for a preliminary injunction. Thus, the Court’s

observations in denying that motion thus have no bearing on the Court’s decision of this motion.

        Plaintiff raises additional arguments concerning the validity of transfers of the beneficial

interest in the Deed of Trust. Pl. Resp. 9. Plaintiff argues that MERS did not have legal authority

to transfer the beneficial interest in the Deed of Trust to HSBC and, as a result, HSBC’s

subsequent assignment of the Deed of Trust to Caliber Home Loans and all transfers recorded

thereafter were invalid. Id. at 9–10. Those arguments are meritless. As Plaintiff herself

acknowledges elsewhere in her response to Defendants’ motion, “the beneficial interest in a deed

of trust securing [a] promissory note ‘follows the promissory note that it secures’ by operation of

law.” Roisland v. Flagstar Bank, FSB, 989 F. Supp. 2d 1095, 1103 (D. Or. 2013) (quoting

Brandrup v. ReconTrust Co., N.A., 353 Or. 668, 694 (2013)). Thus, whether MERS had legal

authority to transfer the beneficial interest in the Deed of Trust is irrelevant: the holder of the

note received the beneficial interest in the Deed of Trust by operation of law when it took

possession of the Note indorsed in blank. Id.; Nationstar Mortg., LLC v. Peper, 278 Or. App.

594, 598 (2016) (“the beneficiary is the person to whom the obligation that the trust deed secures

is owed . . . in this case, either the lender or its successor”) (internal citations and quotation

marks omitted). Thus, if JPM possessed the note, it also had the beneficial interest in the Deed of




7 – OPINION & ORDER
         Case 3:19-cv-01824-HZ          Document 46       Filed 04/12/21     Page 8 of 12




Trust and legal authority to foreclose, regardless of the history of recorded assignments of the

Deed of Trust in public records.

        Plaintiff also argues that “[i]t is mandatory that the lender produce the chain of

endorsements. The Note would not shed light on the negotiation of said note to multiple

entities.” Pl. Resp. 7 at ¶ 23. This argument seems to suggest that for Defendant JPM to foreclose

on the Deed of Trust, it not only had to be the holder of the Note, it also had to own the Note.

Plaintiff is incorrect. See Or. Rev. Stat. § (O.R.S.) 73.0301 (“A person may be a person entitled

to enforce the [negotiable] instrument even though the person is not the owner of the instrument

or is in wrongful possession of the instrument.”).

        Plaintiff also argues that if Defendant JPM was not the holder of the Note when it

foreclosed, then the appropriate remedy is to nullify the sale and foreclosure of Plaintiff’s home.

Pl. Resp. 3, ¶ 6. Plaintiff did not develop that argument, and Defendants did not address it in

their reply, so the Court declines to decide it.

II.     FDCPA Claims

        Because the Court finds that a question of fact remains concerning whether Defendant

possessed the original Note at the time it foreclosed, the Court now turns to Defendants’

remaining arguments concerning Plaintiff’s FDCPA claims. Defendants argue that Plaintiff’s

FDCPA claims fail because Defendants are not subject to the FDCPA and, even if they are, they

did not violate the FDCPA because the information QLS provided to Plaintiff in response to her

Qualified Written Request (QWR) was accurate. Defs. Mot. 9.

        Plaintiff alleges that QLS violated 15 U.S.C. §§ 1692e(2), 1692f. Compl. ¶¶ 86, 95.

Section 1692e provides that “[a] debt collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. A




8 – OPINION & ORDER
         Case 3:19-cv-01824-HZ          Document 46       Filed 04/12/21      Page 9 of 12




“debt collector” is “any person . . . in any business the principal purpose of which is the

collection of any debts, or who regularly collects or attempts to collect, directly or indirectly,

debts owed or asserted to be owed or due by another.” 15 U.S.C. § 1692a(6). The FDCPA also

provides that “[f]or the purpose of section 1692f(6) [the] term [debt collector] also includes any

person . . . in any business the principal purpose of which is the enforcement of security

interests.” Id. Thus, the only provision of the FDCPA that applies to a business whose principal

purpose is the enforcement of security interests is 15 U.S.C. § 1692f(6). Obduskey v. McCarthy

& Holthus LLP, 139 S. Ct. 1029, 1036–38 (2019) (holding that a law firm engaged to assist with

nonjudicial foreclosure of a mortgage was not a debt collector under the FDCPA except under §

1692f(6)) 4. See Ho v. ReconTrust Co., N.A., 858 F.3d 568, 574 (9th Cir. 2017) (noting that

foreclosure sale notices are designed to protect the debtor and holding that communicating with a

homeowner about the foreclosure process is not debt collection activity subject to the FDCPA).

Defendant QLS, a business whose principal purpose is the enforcement of security interests, is

not a debt collector under the definition in § 1692a(6), which is the definition of debt collector

that applies to § 1692e. Thus, Defendants are entitled to summary judgment on Plaintiff’s claim

for violation of § 1692e.

       Plaintiff’s Complaint alleges violations of § 1692f 5 generally and § 1692f(1). Compl. ¶¶

113, 121. Because Defendants are not debt collectors under § 1692f(1), the Court grants their



4
  Plaintiff’s arguments concerning the applicability of Obduskey to the Court’s FDCPA analysis
is confusing. Plaintiff initially argues that Obduskey does not apply because the Supreme Court
decided it after QLS sent Plaintiff communications that violated the FDCPA. Pl. Resp. 2.
Plaintiff then argues that Obduskey establishes that if Defendant JPM did not possess the Note
when it foreclosed, it violated § 1692f(6). Pl. Resp. 13.
5
  Plaintiff’s Complaint alleges a violation of “15 U.S.C. § 1692(f),” which does not exist. The
Court presumes that Plaintiff intended to allege a violation of § 1692f generally, particularly
because the heading for Count 3 of Plaintiff’s Complaint correctly cites 15 U.S.C. § 1692f.
Compl. at 13.


9 – OPINION & ORDER
        Case 3:19-cv-01824-HZ         Document 46       Filed 04/12/21      Page 10 of 12




motion for summary judgment on that claim. Although not stated as a separate cause of action,

Plaintiff’s Complaint could be construed to include a claim under § 1692f(6) because it alleges a

violation of § 1692f. See Compl. ¶ 95 (alleging that QLS violated § “1692(f)” when it scheduled

a trustee’s sale of the property before establishing that JPM possessed the Note). Section

1692f(6) provides that conduct that violates the FDCPA includes:

       Taking or threatening to take any nonjudicial action to effect dispossession or
       disablement of property if--

               (A) there is no present right to possession of the property claimed as
               collateral through an enforceable security interest;

               (B) there is no present intention to take possession of the property; or

               (C) the property is exempt by law from such dispossession or disablement.

15 U.S.C. § 1692f(6). The Court has found that a question of fact remains concerning whether

Defendant JPM possessed the Note. Thus, a question of material fact exists concerning whether

Defendant JPM had the present right to possession of the property when it threatened to and took

non-judicial action to foreclose on the Deed of Trust. As a result, Defendants’ motion for

summary judgment on Plaintiff’s FDCPA claims is denied regarding Plaintiff’s claims under §

1692f(6) and granted as to Plaintiff’s claims under all other FDCPA provisions.

III.   Plaintiff’s Remaining Claims

       In Counts 6 and 7 of her Complaint, Plaintiff brings common law claims of conversion

and violation of the covenant of good faith and fair dealing. Compl. ¶¶ 123–148. Defendants

move for summary judgment on those claims. Defs. Mot. 10–11.

       A.      Conversion

       Plaintiff’s conversion claim alleges that Defendants converted her personal property

rights in the Note and Deed of Trust—personal property rights which Plaintiff characterizes as

chattels—to their own use. Compl. ¶¶ 123–128. Defendants argue that Plaintiff has failed to


10 – OPINION & ORDER
        Case 3:19-cv-01824-HZ          Document 46        Filed 04/12/21      Page 11 of 12




produce any evidence of conversion because they had authority to enforce the Note and foreclose

on the Deed of Trust and, thus, there is no factual or legal basis for “conversion” on this record.

Defs. Mot. 10. Although the Court finds that a question of fact remains concerning whether

Defendants had authority to foreclose on the Deed of Trust, the Court finds that Plaintiff’s

conversion claim fails for a different reason.

       Oregon courts have adopted the standard for conversion from Restatement (Second) of

Torts § 222A(1) (Am. L. Inst. 1965). Mustola v. Toddy, 253 Or. 658, 663 (1969). Conversion is

the “intentional exercise of dominion or control over a chattel which so seriously interferes with

the right of another to control it that the actor may justly be required to pay the other the full

value of the chattel.” Morrow v. First Interstate Bank of Or., N.A., 118 Or. App. 164, 171 (1993).

Plaintiff does not allege that Defendants converted the Note or Deed of Trust, she alleges that

Defendants converted her personal property rights in them. Compl. ¶ 137. The Court is

unconvinced that Plaintiff’s “personal property rights” are chattels subject to a conversion claim.

See, e.g., 63C Am. Jur. 2d Property § 22 (“Chattels are visible, tangible, movable personal

property, not amounting to a freehold or leasehold, although the word ‘chattels’ may be used in a

broader sense.”) (citation and internal quotation marks omitted). Regardless, Plaintiff offers no

argument as to why the Court should not grant Defendants summary judgment on this claim. 6

Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

conversion claim.

///

///

///


6
 Plaintiff’s response to Defendants’ motion for summary judgment addresses only Defendants’
arguments concerning her FDCPA claim.


11 – OPINION & ORDER
        Case 3:19-cv-01824-HZ        Document 46       Filed 04/12/21    Page 12 of 12




       B.      Covenant of Good Faith and Fair Dealing

       Defendants argue that they are entitled to summary judgment on Plaintiff’s claim that

they breached their duty of good faith because the conduct they engaged in was mere exercise of

their rights under the Note and Deed of Trust. Defs. Mot. 10. Again, Plaintiff does not oppose

Defendants’ motion for summary judgment on this claim. Accordingly, the Court grants

Defendants’ motion for summary judgment on this claim.

                                        CONCLUSION

       The Court GRANTS IN PART and DENIES IN PART Defendants’ Motion for Summary

Judgment [38].

       IT IS SO ORDERED.



       DATED:_______________________.
                April 12, 2021




                                                    ______________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




12 – OPINION & ORDER
